Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 01/10/2021. Claims 1, 3-22 and 24-40 are pending. Claims 2, 23 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Claim Rejections - 35 USC § 112
Claims 1, 3-22 and 24-40 112(b) rejection have been reconsidered and are withdrawn. However, the only embodiments that have supported data in the specification for condition “87.92 < (|R9|+|R10|)/f” are embodiment 3 (Fig. 5) and embodiment 5 (Fig. 9) as indicated in page 5, 7, 10, 12 from office action of 11/02/2020.

Allowable Subject Matter

Claims 1 to 40 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations 
In regard to independent claims 1, 15, 22 and 33, the closest prior art Huang hereafter Huang (917) (US20120229917A1, cited on record), Huang hereafter Huang (193) (US20130003193A1, cited on record), Tsai et al. (US20120243108A1), Kubota et al. (US20130314804A1).
Huang (917) relates to a compact image capturing lens assembly applicable to electronic products. Teaches a photographing optical lens assembly (Fig.17: “image capturing lens assembly”, [0168], lines 1-2)  comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element; wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side; wherein the first lens element has positive refractive power; the second lens element has negative refractive power; the third lens element has positive refractive power (Fig. 17, see [0172] and Table 17); at least one of the object-side surface and the image-side surface of the sixth lens element is aspheric, and the object-side surface of the sixth lens element comprises at least one inflection point; wherein a focal length of the photographing optical lens assembly is f, a curvature radius of the object-side surface of the fifth lens element is R9, a curvature radius of the image-side surface of the fifth lens element is R10, an axial distance between the object-side surface of the first lens element and an image plane is TL, a claim 1. Further teaches a photographing optical lens assembly (Fig.17: “image capturing lens assembly”, [0168], lines 1-2)  comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element; wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side; wherein the first lens element has positive refractive power; the second lens element has negative refractive power; the third lens element has positive refractive power (Fig. 17, see [0172] and Table 17); the fourth lens element has negative refractive power; the object-side surface and the image-side surface of the sixth lens element are aspheric, and each of the object-side surface and the image-side surface of the sixth lens element comprises at least one inflection point; wherein a focal length of the photographing optical lens assembly is f, a curvature radius of the object-side surface of the fifth lens element is R9, a curvature radius of the image-side surface of the fifth lens element is R10, and the following condition is satisfied: 87.92 < (|R9|+|R10|)/f (|R9|+|R10|)/f (Table 17, [0178]: f=5.37, R9=926.642800, R10=121.033500, (|R9|+|R10|)/f =195.10), as in claim 15. Further teaches a photographing optical lens assembly (Fig.17: “image capturing lens assembly”, [0168], lines 1-2)  comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element; wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side; wherein the first lens element has positive refractive power; the second lens element has negative refractive power; the third lens element has positive refractive power (Fig. 17, see [0172] and Table 17); the object-side surface and the image-side surface of the sixth lens element are aspheric, and each of the object-side surface and the image-side surface of the sixth lens element comprises at least one inflection point; wherein an absolute value of a curvature radius of the object-side surface of the sixth lens element is smaller than an absolute value of a curvature radius of the image-side surface of the fifth lens element, a focal length of the photographing optical lens assembly is f, a curvature radius of the object-side surface of the fifth lens element is R9, the curvature radius of the image-side surface of the fifth lens element is R10, and the following condition is satisfied: 87.92 < (|R9|+|R10|)/f (Table 17, [0178]: f=5.37, R9=926.642800, R10=121.033500, (|R9|+|R10|)/f =195.10), as in claim 22. Additionally teaches a photographing optical lens assembly (Fig.17: “image capturing lens assembly”, [0168], lines 1-2) comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element; wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side; wherein the first lens element has positive refractive power; the second lens element has negative refractive power; the third lens element has positive refractive power (Fig. 17, see [0172] and Table 17); the object-side surface and the image-side surface of the sixth lens element are aspheric, and the image-side surface of the sixth lens element comprises at least one inflection point; wherein an absolute value of a focal length of the second lens element is smaller than an absolute value of a focal length of the fifth lens element, an absolute value of a curvature radius of the image-side surface of the second lens element is smaller than an absolute value of a curvature radius of the image-side surface of the fifth lens element, a focal length of the photographing optical lens assembly is f, a curvature radius of the object-side surface of the fifth lens element is R9, the curvature radius of the image-side surface of the fifth lens element is R10, an axial distance between the object-side surface of the first lens element and an image plane is TL, a maximum image height of the photographing optical lens assembly is ImgH, and the following conditions are satisfied: 87.92 < (|R9|+|R10|)/f (Table 17, [0178]: f=5.37, R9=926.642800, R10=121.033500, (|R9|+|R10|)/f =195.10), as in claim 33.

Huang (193) relates to an optical image capturing lens assembly, and more particularly, to a compact optical image capturing lens assembly used in electronic products. Teaches a photographing optical lens assembly (Fig. 8A; “optical image capturing lens assembly”, [0154], lines 1-2) comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element; wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side; wherein the first lens element has positive refractive power; the second lens element has negative refractive power; the third lens element has positive refractive power (Fig.8A: see [0157] and Table 21); the sixth lens element has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof (Fig.8A: see [0160] and Table 21), at least one of the object-side surface and the image-side surface of the sixth lens element is aspheric, and the object-side surface of the sixth lens element comprises at least one inflection point; wherein a focal length of the photographing optical lens assembly is f, a curvature radius of the object-side surface of the fifth lens element is R9, a curvature radius of the image-side surface of the fifth lens element is R10, an axial distance between the object-side surface of the first lens element and an image plane is TL, a maximum image height of the photographing optical lens assembly is ImgH, and TL/lmgH < 1.9 (TTL/ImgH<2.2”, [0042], lines 2-6, see Table 23), as in claim 1. Further teaches a photographing optical lens assembly (Fig.8A: “optical image capturing lens assembly”, [0154], lines 1-2) comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element; wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side; wherein the first lens element has positive refractive power; the second lens element has negative refractive power; the third lens element has positive refractive power (Fig.8A: see [0157] and Table 21); the fourth lens element has negative refractive power; the sixth lens element has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof, the object-side surface and the image-side surface of the sixth lens element are aspheric, and each of the object-side surface and the image-side surface of the sixth lens element comprises at least one inflection point; wherein a focal length of the photographing optical lens assembly is f, a curvature radius of the object-side surface of the fifth lens element is R9, a curvature radius of the image-side surface of the fifth lens element is R10, as in claim 15.  Further teaches a photographing optical lens assembly (Fig.8A: “optical image capturing lens assembly”, [0154], lines 1-2) comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element; wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side; wherein the first lens element has positive refractive power; the second lens element has negative refractive power; the third lens element has positive refractive power (Fig.8A: see [0157] and Table 21); the sixth lens element has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof, the object-side surface and the image-side surface of the sixth lens element are aspheric, and each of the object-side surface and the image-side surface of the sixth lens element comprises at least one inflection point; wherein an absolute value of a curvature radius of the object-side surface of the sixth lens element is smaller than an absolute value of a curvature radius of the image-side surface of the fifth lens element, a focal length of the photographing optical lens assembly is f, a curvature radius of the object-side surface of the fifth lens element is R9, the curvature radius of the image-side surface of the fifth lens element is R10, as in claim 22. Additionally teaches a photographing optical lens assembly (Fig.8A: “optical image capturing lens assembly”, [0154], lines 1-2) comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element; wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side; wherein the first lens element has positive refractive power; the second lens element has negative refractive power; the third lens element has positive refractive power (Fig.8A: see [0157] and Table 21); the sixth lens element has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof, the object-side surface and the image-side surface of the sixth lens element are aspheric, and the image-side surface of the sixth lens element comprises at least one inflection point; an absolute value of a curvature radius of the object-side surface of the sixth lens element is greater than an absolute value of a curvature radius of the image-side surface of the sixth lens element, a focal length of the photographing optical lens assembly is f, a curvature radius of the object-side surface of the fifth lens element is R9, the curvature radius of the image-side surface of the fifth lens element is R10, an axial distance between the object-side surface of the first lens element and an image plane is TL, a maximum image height of the photographing optical lens assembly is ImgH, and the following conditions are satisfied:TL/lmgH < 1.9 (TTL/ImgH<2.2”, [0042], lines 2-6, see Table 23), as in claim 33.

Tsai relates to an optical lens assembly, and more particularly to a compact optical lens assembly. Teaches a photographing optical lens assembly (Fig. 3A, 3rd embodiment, Table 3-1; [0093] “photographing optical lens assembly”) comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element (see Fig. 3A; [0095], Lens 310 to Lens 360); wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side (see Fig. 3A, Lens 310 to Lens 360, including object side and image side surface); wherein the first lens element has positive refractive power (Fig. 3A, see [0095] lens 310 and Table 3-1, Lens 1, positive refractive power); the second lens element has negative refractive power (Fig. 3A, see [0095] lens 320 and Table 3-1, Lens 2, negative refractive power); the third lens element has positive refractive power (Fig. 3A, see [0095] lens 330 and Table 3-1, Lens 3, positive refractive power); the sixth lens element with positive refractive power has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof (Fig. 3A, see [0095] lens 360 and Table 3-1, Lens 6, positive refractive power, comprises convex object side 361, a concave image-side surface 362), at least one of the object-side surface and the image-side surface of the sixth lens element is aspheric (see Table 3-1, curvature radius being Aspheric), and the object-side surface of the sixth lens element comprises at least one inflection point (see Fig. 3A, inflection points); wherein a focal length of the photographing optical lens assembly is f, a curvature radius of the object-side surface of the fifth lens element is R9, a curvature radius of the image-side surface of the fifth lens element is R10, an axial distance between the object-side surface of the first lens element and an image plane is TL, a maximum image height of the photographing optical lens assembly is ImgH, and the following conditions are satisfied: and TL/lmgH < 1.9 (Table 3-3, given TTL/ImgH e.g. 1.79), as in claim 1. Further teaches 
a photographing optical lens assembly (Fig. 3A, 3rd embodiment, Table 3-1; [0093] “photographing optical lens assembly”) comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element (see Fig. 3A; [0095], Lens 310 to Lens 360); wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side (see Fig. 3A, Lens 310 to Lens 360, including object side and image side surface); wherein the first lens element has positive refractive power (Fig. 3A, see [0095] lens 310 and Table 3-1, Lens 1, positive refractive power); the second lens element has negative refractive power (Fig. 3A, see [0095] lens 320 and Table 3-1, Lens 2, negative refractive power); the third lens element has positive refractive power (Fig. 3A, see [0095] lens 330 and Table 3-1, Lens 3, positive refractive power); the fourth lens element has negative refractive power (Fig. 3A, see [0095] lens 340 and Table 3-1, Lens 4, negative refractive power); the sixth lens element with positive refractive power has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof (Fig. 3A, see [0095] lens 360 and Table 3-1, Lens 6, positive refractive power, comprises convex object side 361, a concave image-side surface 362), the object-side surface and the image-side surface of the sixth lens element are aspheric (see Table 3-1, curvature radius being Aspheric), and each of the object-side surface and the image-side surface of the sixth lens element comprises at least one inflection point (see Fig. 3A, inflection points); wherein a focal length of the photographing optical lens assembly is f, a curvature radius of the object-side surface of the fifth lens element is R9, a curvature radius of the image-side surface of the fifth lens element is R10, and the following condition is satisfied, as in claim 15. Further teaches a photographing optical lens assembly (Fig. 3A, 3rd embodiment, Table 3-1; [0093] “photographing optical lens assembly”) comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element (see Fig. 3A; [0095], Lens 310 to Lens 360); wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side (see Fig. 3A, Lens 310 to Lens 360, including object side and image side surface); wherein the first lens element has positive refractive power (Fig. 3A, see [0095] lens 310 and Table 3-1, Lens 1, positive refractive power); the second lens element has negative refractive power (Fig. 3A, see [0095] lens 320 and Table 3-1, Lens 2, negative refractive power); the third lens element has positive refractive power (Fig. 3A, see [0095] lens 330 and Table 3-1, Lens 3, positive refractive power); the sixth lens element with positive refractive power has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof (Fig. 3A, see [0095] lens 360 and Table 3-1, Lens 6, positive refractive power, comprises convex object side 361, a concave image-side surface 362), the object-side surface and the image-side surface of the sixth lens element are aspheric (see Table 3-1, curvature radius being Aspheric), and each of the object-side surface and the image-side surface of the sixth lens element comprises at least one inflection point (see Fig. 3A, inflection points);
wherein an absolute value of a curvature radius of the object-side surface of the sixth lens element is smaller than an absolute value of a curvature radius of the image-side surface of the fifth lens element (Table 3-1, surface # 12 for Lens 6 e.g. 1.583190 is smaller than surface # 11 for Lens 5 e.g. 4.011100), a focal length of the photographing optical lens assembly is f, a curvature radius of the object-side surface of the fifth lens element is R9, the curvature radius of the image-side surface of the fifth lens element is R10, and the following condition is satisfied:, as in claim 22. Additionally teaches a photographing optical lens assembly (Fig. 3A, 3rd embodiment, Table 3-1; [0093] “photographing optical lens assembly”) comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element (see Fig. 3A; [0095], Lens 310 to Lens 360); wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side (see Fig. 3A, Lens 310 to Lens 360, including object side and image side surface); wherein the first lens element has positive refractive power(Fig. 3A, see [0095] lens 310 and Table 3-1, Lens 1, positive refractive power); the second lens element has negative refractive power (Fig. 3A, see [0095] lens 320 and Table 3-1, Lens 2, negative refractive power); the third lens element has positive refractive power (Fig. 3A, see [0095] lens 330 and Table 3-1, Lens 3, positive refractive power); the sixth lens element with positive refractive power has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof (Fig. 3A, see [0095] lens 360 and Table 3-1, Lens 6, positive refractive power, comprises convex object side 361, a concave image-side surface 362), the object-side surface and the image-side surface of the sixth lens element are aspheric (see Table 3-1, curvature radius being Aspheric), and the image-side surface of the sixth lens element comprises at least one inflection point (see Fig. 3A, inflection points); wherein an absolute value of a focal length of the second lens element is smaller than an absolute value of a focal length of the fifth lens element (Table 3-1, Lens 2, Focal length e.g. |-5.96| is smaller than Lens 5, Focal length e.g. |39.85|), an absolute value of a curvature radius of the image-side surface of the second lens element is smaller than an absolute value of a curvature radius of the image-side surface of the fifth lens element (Table 3-1, curvature radius, surface # 5 for Lens 2 e.g. |1.763320| is smaller than surface # 11 for Lens 5 e.g. |4.011100|), an absolute value of a curvature radius of the object-side surface of the sixth lens element is greater than an absolute value of a curvature radius of the image-side surface of the sixth lens element (Table 3-1, curvature radius, surface # 12 for Lens 6 e.g. |1.583190| is smaller than surface # 13 for Lens 6 e.g. |1.577780|), a focal length of the photographing optical lens assembly is f, a curvature radius of the object-side surface of the fifth lens element is R9, the curvature radius of the image-side surface of the fifth lens element is R10, an axial distance between the object-side surface of the first lens element and an image plane is TL, a maximum image height of the photographing optical lens assembly is ImgH, and the following conditions are satisfied: TL/lmgH < 1.9 (Table 3-3, given TTL/ImgH e.g. 1.79), as in claim 33.

Kubota is related to an imaging lens for forming an image of an object on an imaging element such a CCD sensor and a CMOS sensor. Teaches a photographing optical lens assembly (Figs. 16-19, example 6, Table [0079]) comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element (Fig. 16, Lenses L1 to L6); wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side (see Fig. 16, Lenses L1 to L6 have object side surface facing object side and image-side surface facing image side); wherein the first lens element has positive refractive power (see Table [0079], f1=2.73mm, positive refractive power); the second lens element has negative refractive power (see Table [0079], f2=-4.39mm, negative refractive power); the third lens element has positive refractive power (see Table [0079], f3=-413.53mm, positive refractive power); the sixth lens element with positive refractive power has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof (see Table [0079], f6=57.92mm, positive refractive power, and data surface # 11 and #12 has an object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region), at least one of the object-side surface and the image-side surface of the sixth lens element is aspheric (see table [0079] aspherical surface data for lenses), and the object-side surface of the sixth lens element comprises at least one inflection point (see Fig. Fig. 16, inflection points at sixth lens surfaces); wherein a focal length of the photographing optical lens assembly is f (see table [0079], f=4.11), a curvature radius of the object-side surface of the fifth lens element is R9 (see table [0079] surface #9), a curvature radius of the image-side surface of the fifth lens element is R10 (see table [0079] surface #10), an axial distance between the object-side surface of the first lens element and an image plane is TL (see table [0079], sum distance d, surface #1 to #14, TL=4.427), a maximum image height of the photographing optical lens assembly is ImgH (see Fig. 17), and the following conditions are satisfied:, as in claim 1. Further teaches a photographing optical lens assembly (Figs. 16-19, example 6, Table [0079])  comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element (Fig. 16, Lenses L1 to L6); wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side (see Fig. 16, Lenses L1 to L6 have object side surface facing object side and image-side surface facing image side);
 wherein the first lens element has positive refractive power (see Table [0079], f1=2.73mm, positive refractive power); the second lens element has negative refractive power (see Table [0079], f2=-4.39mm, negative refractive power); the third lens element has positive refractive power (see Table [0079], f3=-413.53mm, positive refractive power); the fourth lens element has negative refractive power (see Table [0079], f4=-68.52mm, negative refractive power); the sixth lens element with positive refractive power has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof (see Table [0079], f6=57.92mm, sixth lens with positive refractive power, and data surface # 11 and #12 has an object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region), the object-side surface and the image-side surface of the sixth lens element are aspheric (see table [0079] aspherical surface data for lenses), and each of the object-side surface and the image-side surface of the sixth lens element comprises at least one inflection point (see Fig. 16, inflection points at sixth lens surfaces); wherein a focal length of the photographing optical lens assembly is f (see table [0079], f=4.11), a curvature radius of the object-side surface of the fifth lens element is R9 (see table [0079] surface #9), a curvature radius of the image-side surface of the fifth lens element is R10 (see table [0079] surface #10), and the following condition is satisfied:, as in claim 15. Further teaches a photographing optical lens assembly (Figs. 16-19, example 6, Table [0079]) comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element (Fig. 16, Lenses L1 to L6); wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side (see Fig. 16, Lenses L1 to L6 have object side surface facing object side and image-side surface facing image side); wherein the first lens element has positive refractive power (see Table [0079], f1=2.73mm, positive refractive power); the second lens element has negative refractive power (see Table [0079], f2=-4.39mm, negative refractive power); the third lens element has positive refractive power (see Table [0079], f3=-413.53mm, positive refractive power); the sixth lens element with positive refractive power has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof (see Table [0079], f6=57.92mm, sixth lens with positive refractive power, and data surface # 11 and #12 has an object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region), the object-side surface and the image-side surface of the sixth lens element are aspheric (see table [0079] aspherical surface data for lenses), and each of the object-side surface and the image-side surface of the sixth lens element comprises at least one inflection point (see Fig 16, inflection points at sixth lens surfaces); wherein an absolute value of a curvature radius of the object-side surface of the sixth lens element is smaller than an absolute value of a curvature radius of the image-side surface of the fifth lens element (see data [0079] the curvature radius r, surface #11 e.g. |1.785| is smaller than surface #10 e.g. |-5.778|), a focal length of the photographing optical lens assembly is f (see table [0079], f=4.11), a curvature radius of the object-side surface of the fifth lens element is R9 (see table [0079] surface #9), the curvature radius of the image-side surface of the fifth lens element is R10 (see table [0079] surface #10), and the following condition is satisfied:, as in claim 22. Additionally teaches, a photographing optical lens assembly (Figs. 16-19, example 6, Table [0079]) comprising six lens elements, the six lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element (Fig. 16, Lenses L1 to L6); wherein each of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element has an object-side surface facing towards the object side and an image-side surface facing towards the image side (see Fig. 16, Lenses L1 to L6 have object side surface facing object side and image-side surface facing image side); wherein the first lens element has positive refractive power (see Table [0079], f1=2.73mm, positive refractive power); the second lens element has negative refractive power (see Table [0079], f2=-4.39mm, negative refractive power); the third lens element has positive refractive power (see Table [0079], f3=-413.53mm, positive refractive power); the sixth lens element with positive refractive power has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof (see Table [0079], f6=57.92mm, sixth lens with positive refractive power, and data surface # 11 and #12 has an object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region), the object-side surface and the image-side surface of the sixth lens element are aspheric (see table [0079] aspherical surface data for lenses of object side and image side surface), and the image-side surface of the sixth lens element comprises at least one inflection point (see Fig 16, inflection points at sixth lens surfaces);
 
wherein an absolute value of a focal length of the second lens element is smaller than an absolute value of a focal length of the fifth lens element (see data [0079] the focal length second lens f2 e.g. |-4.39| is smaller than focal length fifth lens f5 e.g. |31.63|), an absolute value of a curvature radius of the image-side surface of the second lens element is smaller than an absolute value of a curvature radius of the image-side surface of the fifth lens element (see data [0079] the curvature radius r, second lens image surface #4 e.g. |2.181| is smaller than fifth lens image surface #10 e.g. |-5.778|), an absolute value of a curvature radius of the object-side surface of the sixth lens element is greater than an absolute value of a curvature radius of the image-side surface of the sixth lens element (see data [0079] the curvature radius r, sixth lens object surface #11 e.g. |1.785| is greater than sixth lens image surface #12 e.g. |1.591|), a focal length of the photographing optical lens assembly is f (see table [0079], f=4.11), a curvature radius of the object-side surface of the fifth lens element is R9 (see table [0079] surface #9), the curvature radius of the image-side surface of the fifth lens element is R10 (see table [0079] surface #10), an axial distance between the object-side surface of the first lens element and an image plane is TL (see table [0079], sum distance d, surface #1 to #14, TL=4.427), a maximum image height of the photographing optical lens assembly is ImgH (see Fig. 17), and the following conditions are satisfied:, as in claim 33.
However, the prior art of record taken alone or in combination does not teach or render obvious over the claimed features of the claims 1, 15, 22, and 33 including, “the sixth lens element with positive refractive power has the object-side surface being convex in a paraxial region thereof and the image-side surface being concave in a paraxial region thereof” or “the following conditions satisfied: 87.92 < (|R9|+|R10|)/f”.

Claims 3-14 are allowed due to their dependency on claim 1.
Claims 16-21 are allowed due to their dependency on claim 15.
Claims 24-32 are allowed due to their dependency on claim 22.
Claims 34-40 are allowed due to their dependency on claim 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872